LEVENTRITT, J.
It is quite apparent :om the survey that the required number of msents within the prohibited distance has ot been secured. Even could the respondent’s ■roneous claim of measurement be accepted, would still remain that several of the imropeily acknowledged consents necessary to ake the requisite two-thirds have been ob-lined by fraud and misrepresentation, and ust, therefore, be disregarded. The misstatements were willful and of material facts, and compel a revocation of the certificate. In re Kessler (N. Y. App.) 57 N. E. 402. The-applicatian is granted as of the date of the filing of the petition. In re Lyman, 28 Misc. Rep. 408, 59 N. Y. Supp. 968; Id., 48 App. Div. 275, 62 N. Y. Supp. 846.